UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York10170 (Address of principal executive offices)(Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act).Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 12, 2014. Title Of Each Class Number of Shares Outstanding Common Stock, $0.01 par value FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part 1Financial Information. 3 Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4.Controls and Procedures. 31 Part IIOther Information. 32 Item 1.Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3.Defaults Upon Senior Securities. 32 Item 4.Mine Safety Disclosures. 32 Item 5.Other Information. 32 Item 6.Exhibits. 32 Signatures. 33 Index to Exhibits. 34 2 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $187,000 and $381,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Goodwill Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable - non-related parties $ $ Notes payable - related parties Equipment financing obligations Escrow payable - Accounts payable and accrued expenses Related party payable - Current liabilities from discontinued operations Total current liabilities Long-term liabilities: Notes payable - non-related parties, net of discount Notes payable - related parties, net of discount Equipment financing obligations Derivative liability Deferred tax liabilities - Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value, 10,000,000 shares authorized, 27,883 and 23,525 shares issued and outstanding Common stock, $0.01 par value, 18,000,000 shares authorized, 6,204,169 and 6,077,071 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 3 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of revenues, exclusive of depreciation and amortization, shown separately below Gross profit Depreciation and amortization Selling general and administrative expenses (including stock-based compensation of approximately $73,000 and $28,000 for the three months ended June 30, 2014 and 2013, respectively, and approximately $142,000 and $56,000 for the six months ended June 30, 2014 and 2013, respectively Total operating expenses Operating (loss) income ) ) ) Other (expenses) income: Interest expense ) Loss on extinguishment of debt - ) - ) Change in fair value of derivative liability ) Other income (expenses), net ) ) ) Total other expenses ) Gain on extinguishment of accounts payable - - (Loss) income before income taxes ) ) Provision for income taxes - - Net (loss) income ) ) Preferred stock dividends in arrears ) Net (loss) income applicable to common stockholders: $ ) $ $ ) $ ) Basic (loss) earnings per common share: $ ) $ $ ) $ ) Diluted (loss) earnings per common share: $ ) $ $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to the Condensed Consolidated Interim Financial Statements. 4 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statement of Stockholders' Equity Preferred Stock Common Stock Capital in Accumulated Stockholders' Shares $ Shares $ Excess of Par Deficit Equity (Deficit) Balance at December 31, 2013 $ ) $ Discount on related party note payable, net of exchanges - Proceeds from the sale of preferred stock and warrants, net of expenses 44 - - - Warrants issued in conunction with the issuance of preferred stock deemed not indexed to the Company's common stock - ) - ) Issuance of common stock for services rendered - - 43 - Modification of previously issued warrantsand reclassification to stockholders' equity - Net loss - ) ) Dividends on preferred stock - - ) - - Stock-based compensation associated with stock incentive plans - Balance at June 30, 2014 $ ) $ 5 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Loss on disposal of property and equipment - Loss on sale of accounts receivable Deferred income tax provision - Bad debt expense Stock-based compensation Stock and warrants issued for services rendered or in settlement of liabilities Amortization of debt discount and deferred financing fees Change in fair value of derivative liability ) ) Loss on extinguishment of debt - Gain on extinguishment of accounts payable - ) Increase (decrease) in cash and cash equivalents attributable to changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets ) Replenishment of security deposits - ) Accounts payable and accrued expenses ) Other long-term liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the sale of property and equipment - Payment of obligations related to purchase price of acquisitions ) ) Returns of security deposits - Payments of security deposits ) - Change in restricted cash ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of common stock and warrants, net - Proceeds from the sale of preferred stock and warrants, net - Proceeds from notes payable - related parties - Proceeds from notes payable - non-related parties Payments on equipment financing obligations ) ) Repayments of notes payable - related parties ) ) Repayments of notes payable - non-related parties ) ) Net cash provided by financing activities Net change in cash and cash equivalents: Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 6 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation, Consolidation, and Summary of Selected Significant Accounting Policies The accompanying unaudited condensed consolidated interim financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2013 for Fusion Telecommunications International, Inc. (“Fusion”) and its subsidiaries (collectively, the “Company”).These condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X of the United States Securities and Exchange Commission (the “SEC”) and therefore omit or condense certain footnotes and other information normally included in consolidated interim financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”).All material intercompany balances and transactions have been eliminated in consolidation.In the opinion of the Company’s management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of the condensed consolidated interim financial statements have been made. The results of operations for an interim period are not necessarily indicative of the results for the entire year. During the three and six months ended June 30, 2014 and 2013, comprehensive loss was equal to the net loss amounts presented for the respective periods in the accompanying condensed consolidated interim statements of operations.In addition, certain prior year balances have been reclassified to conform to the current presentation. Reverse split of common stock On April 9, 2014, the Company’s Board of Directors approved amendments to the Company’s Certificate of Incorporation to (a) effect a reverse stock split of all of the outstanding shares of the Company’s common stock at a ratio (the “Reverse Split Ratio”) of one for fifty (the “Reverse Stock Split”) and (b) a corresponding reduction in the number of shares of common stock that the Company is authorized to issue from 900,000,000 to 18,000,000.The Certificate of Amendment, which was approved by the Company’s stockholders on March 28, 2014, became effective on May 13, 2014, and at that time the Reverse Stock Split took place and each 50 shares of outstanding common stock of the Company was combined and automatically converted into one share of the Company’s common stock, with a par value of $0.01 per share.In addition, the conversion and exercise prices of all of the Company’s outstanding preferred stock, common stock purchase warrants and options to purchase common stock were proportionately adjusted at the Reverse Split Ratio consistent with the terms of such instruments.No fractional shares were issued as a result of the Reverse Stock Split, and any fractional share to which a stockholder may have been entitled as a result of the Reverse Stock Split was rounded up to the nearest whole share. As a result of the Reverse Stock Split, all share and per share amounts as of December 31, 2013, as well as for the three and six months ended June 30, 2013, have been restated at the Reverse Split Ratio to give effect to the Reverse Stock Split. Income taxes The Company complies with accounting and reporting requirements with respect to accounting for income taxes, which require an asset and liability approach to financial accounting and reporting for income taxes.Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. In accordance with U.S. GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position.The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Derecognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce net assets.Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of June 30, 2014 and December 31, 2013.The Company is subject to income tax examinations by major taxing authorities for all tax years since 2010 and its tax returns may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof.No interest expense or penalties have been recognized as of June 30, 2014 and December 31, 2013.During the three and six month periods ended June 30, 2014 and 2013, the Company recognized no adjustments for uncertain tax positions. 7 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Earnings per share Basic earnings per share excludes dilution and is computed by dividing earnings attributable to common stockholders by the weighted-average number of common shares outstanding during the period.Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock, or resulted in the issuance of common stock that then shared in the income of the Company.For the six months ended June 30, 2014, the diluted loss per share computation reflects a decrease in the loss attributable to common stockholders of approximately $688,000 for the gain on fair value of the Company’s derivative liability that was attributable to outstanding in-the-money warrants (see note 6). For the three months ended June 30, 2013, the computation of diluted earnings per share was as follows: Numerator: Income available to common stockholders $ Dividends on Series A-1, A-2 and A-4 Convertible Preferred Stock $ Denominator: Weighted-average shares outstanding - basic Dilutive effect of employee stock options Dilutive effect of common stock purchase warrants Dilutive effect of Convertible Preferred Stock Weighted-average shares outstanding - diluted For the six months ended June 30, 2014 and 2013, the following securities were excluded in the calculation of diluted loss per share because their inclusion would be antidilutive: Warrants Stock options Convertible preferred stock The net loss per common share calculation includes a provision for preferred stock dividends on the Company’s outstanding Series A-1, A-2 and A-4 Preferred Stock (the “Series A Preferred Stock”) of approximately $100,000 for the three months ended June 30, 2014 and 2013, and approximately $200,000 for the six months ended June 30, 2014 and 2013.As of June 30, 2014, the Board of Directors had not declared any dividends on the Company’s Series A Preferred Stock, and the Company had accumulated approximately $3,730,000 of preferred stock dividends.The Board of Directors has declared dividends for the three and six months ended June 30, 2014 of $342,570 and $685,140, respectively, in connection with the Company’s Series B-2 Preferred Stock which, in accordance with the terms of the Series B-2 Preferred Stock, was paid in the form of 56,506 and 122,833 shares, respectively, of the Company’s common stock. Sale of accounts receivable The Company has an agreement to sell certain of its accounts receivable under an arrangement with a third party.The Company records a loss on sale of accounts receivable at the time the receivables are sold for the difference between the book value of the receivables transferred and their respective purchase price.During the year ended December 31, 2013, the Company accounted for the sales of its accounts receivable as sales of financial assets and derecognized them from its consolidated balance sheet as of the date of sale. In connection with the preparation of its June 30, 2014 consolidated financial statements, the Company determined that although the rights, title and interest of these receivables belong to the transferee, these transfers do not meet all of the criteria outlined in Accounting Standards Codification Topic (“ASC”) 860, Transfers and Servicing.The Company had derecognized $0.9 million of such receivables as of December 31, 2013, and the Company believes this difference was not material to its consolidated balance sheet as of that date.At June 30, 2014 the Company recorded accounts receivable and recognized a note payable to unrelated parties in the amount of $1.1 million (see note 6) for the amount of uncollected receivables that had been transferred. The Company recognized losses on the sale of accounts receivable in the three and six months ended June 30, 2014 of approximately $53,000 and $94,000, respectively.For the three and six months ended June 30, 2013, the Company recognized losses on the sale of accounts receivable of approximately $45,000 and $129,000, respectively.These amounts are recorded in Other income (expenses) in the accompanying consolidated statements of operations.The Company’s obligations to the purchaser of the receivables under the agreement are secured by a first priority lien on the accounts receivable of the Company’s Carrier Services business segment, and by a subordinated security interest on the other assets of the Company’s Carrier Services business segment.Based on the Company’s evaluation of the creditworthiness of the customers whose receivables the Company sells under this arrangement, the Company does not believe that there is any significant credit risk related to those receivables. 8 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Goodwill Goodwill is the excess of the acquisition cost of businesses over the fair value of the identifiable net assets acquired, and consists of $2.6 million of goodwill recognized in the acquisition of Network Billing Systems, LLC (“NBS”) on October 29, 2012, with the remainder resulting from the Broadvox Transaction described more fully in note 2.Goodwill at June 30, 2014 and December 31, 2013 was approximately $5.2 million and $5.1 million, respectively.Goodwill is not amortized but is instead tested annually for impairment.All of the Company’s goodwill is attributable to its Business Services business segment.The following table presents the change in goodwill during the six months ended June 30, 2014.There was no change in goodwill during the six months ended June 30, 2013: Balance at January 1, 2014 Additions Other (a) Balance at June 30, 2014 $ - $ (a) - Amount relates to adjustments to the preliminary purchase price for acquisitions completed on December 31, 2013. Impairment of Long-Lived Assets The Company reviews long-lived assets, including intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.If an impairment indicator is present, the Company evaluates recoverability by a comparison of the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets.If the carrying value of the asset exceeds the projected undiscounted cash flows, the Company is required to estimate the fair value of the asset and recognize an impairment charge to the extent that the carrying value of the asset exceeds its estimated fair value.The Company did not record any impairment charges for the six months ended June 30, 2014 and 2013. Impairment testing for goodwill is performed annually in the Company’s fourth fiscal quarter.The impairment test for goodwill uses a two-step approach, which is performed at the reporting unit level.The Company has determined that its reporting units are its operating segments since that is the lowest level at which discrete, reliable financial and cash flow information is available.Step one compares the fair value of the reporting unit (calculated using a market approach and/or a discounted cash flow method) to its carrying value.If the carrying value exceeds the fair value, there is a potential impairment and step two must be performed.Step two compares the carrying value of the reporting unit’s goodwill to its implied fair value, which is the fair value of the reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets.If the implied fair value of goodwill is less than its carrying amount, an impairment is recognized. Stock–based compensation The Company accounts for stock-based compensation by recognizing the fair value of the compensation cost for all stock awards over their respective service periods, which are generally equal to the vesting period.This compensation cost is determined using option pricing models intended to estimate the fair value of the awards at the date of grant using the Black-Scholes option-pricing model.An offsetting increase to stockholders' equity is recorded equal to the amount of the compensation expense charge. Stock-based compensation expense recognized in the condensed consolidated interim statements of operations for the three and six month ended June 30, 2014 and 2013 includes compensation expense for stock-based payment awards granted prior to June 30, 2014 but not yet vested, based on the estimated grant date fair value.As stock-based compensation expense recognized in the condensed consolidated statements of operations is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. When estimating forfeitures, the Company considers historical forfeiture rates as well as ongoing trends for actual option forfeiture. The impact of stock-based compensation expense on the Company’s results of operations for the three and six months ended June 30, 2014 was approximately $73,000 and $142,000, respectively.Stock-based compensation expense for the three and six months ended June 30, 2013 was approximately $28,000 and $56,000, respectively.These amounts are included in selling, general, and administrative expenses in the condensed consolidated interim statements of operations. 9 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The following table summarizes the stock option activity for the six months ended June 30, 2014: (unaudited) Number of Options Weighted Average Exercise Price Balance at December 31, 2013 $ Shares granted during the period $ Shares exercised during the period - $ - Shares forfeited during the period ) $ Shares expired during the period ) $ Shares outstanding at June 30, 2014 $ Shares exercisable at June 30, 2014 $ The Company calculated the fair value of each common stock option grant on the date of grant using the Black-Scholes option-pricing model method with the following assumptions: (unaudited) Six Months Ended June 30, Dividend yield 0 % 0 % Stock volatility % 137.2 % Average Risk-free interest rate % 0.52 % Average option term (years) 4 As of June 30, 2014, there was approximately $647,000 of total unrecognized compensation cost, net of estimated forfeitures, related to stock options granted under the Company’s Stock Incentive Plans, which is expected to be recognized over a weighted-average period of 2.14 years. Advertising and marketing Advertising and marketing expense includes cost for promotional materials and trade show expenses for the marketing of the Company’s business products and services. Advertising and marketing expenses were approximately $33,000 and $6,000 for the three months ended June 30, 2014 and 2013, and approximately $77,000 and $15,000 for the six months ended June 30, 2014 and 2013, respectively. Fair value of financial instruments The carrying amounts of the Company’s assets and liabilities approximate the fair value presented in the accompanying Condensed Consolidated Balance Sheets, due to their short-term maturities. Use of estimates The preparation of condensed consolidated interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated interim financial statements and the reported amounts of revenues and expenses during the periods.Actual results could be affected by the accuracy of those estimates. Restricted cash Restricted cash at June 30, 2014 and December 31, 2013 includes $1,000,000 of cash held in reserve as required by the terms of the Company’s senior lending agreement (see note 6), and certificates of deposit collateralizing a letter of credit in the aggregate amount of approximately $164,000.The letter of credit is required as security for one of the Company’s non-cancelable operating leases for office facilities. 10 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 2.Acquisition On December 31, 2013, the Company, through its wholly-owned subsidiary Fusion BVX LLC (“FBVX”), completed the acquisition of substantially all of the cloud services assets used by BroadvoxGO!, LLC, and its affiliate Cypress Communications, LLC,in the operation of their cloud services business (the “Broadvox Transaction”).The purchase price for the assets acquired in the Broadvox Transaction was $32.1 million in cash, plus a working capital adjustment paid to the sellers in accordance with the terms of the purchase agreement of approximately $0.2 million.Had the transaction taken place on January 1, 2013, the Company’s consolidated revenues and net loss for the six months ended June 30, 2013 would have been approximately $46.2 million and $3.0 million, respectively. 3.Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist of the following at June 30, 2014 and December 31, 2013: June 30, December 31, (unaudited) Prepaid insurance $ $ Due from purchaser of accounts receivable Escrowed funds – senior lenders - Other prepaid expenses Total $ $ 4. Intangible Assets Identifiable intangible assets as of June 30, 2014 and December 31, 2013 are comprised of: June 30, 2014 December 31, 2013 Gross Carrying Amount Accumulated Amortization Total Gross Carrying Amount Accumulated Amortization Total Intangibles associated with the acquisition of NBS: Trademarks and tradename $ $ ) $ $ $ ) $ Proprietary technology ) ) Non-compete agreement ) ) Customer relationships ) ) Favorable lease intangible ) ) Total acquired intangibles ) ) Intangibles associated with the Broadvox Transaction: Proprietary technology ) - Non-compete agreements ) - Customer relationships ) - Total acquired intangibles ) - Total $ $ ) $ $ $ ) $ Amortization expense for the three and six months ended June 30, 2014 was $1.7 million and $3.3 million, respectively.Amortization expense for the three and six months ended June 30, 2013 was $0.6 million and $1.1 million, respectively.Estimated future aggregate amortization expense is as follows for the periods indicated: 11 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES ($000's) Remainder of the year $ Year ending December 31: 5.Accounts Payable and Accrued Expenses Accounts payable and accrued expenses conist of the following at June 30, 2014 and December 31, 2013: June 30, December 31, (unaudited) Trade accounts payable $ $ Accrued expenses Accrued payroll and vacation Interest payable Sales and communications taxes payable Deferred revenue Other Total accounts payable and accrued expenses $ $ 6.Notes Payable – Non-Related Parties At June 30, 2014 and December 31, 2013, notes payable – non-related parties are comprised of the following: June 30, December 31, Senior Notes $ $ Discount on Senior Notes ) ) Other notes payable - Total notes payable - non-related parties Less: Current portion ) ) Non-current portion notes payable - non-related parties $ $ Senior Notes On October 29, 2012, the Company and its wholly owned subsidiary, Fusion NBS Acquisition Corp. (“FNAC”) entered into a Securities Purchase Agreement and Security Agreement (the “Purchase Agreement”) with Praesidian Capital Opportunity Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP and Plexus Fund II, LP (the “Lenders”).Under the Purchase Agreement, the Company sold the Lenders (a) five-year Series A senior notes (the “Series A Notes”) in the aggregate principal amount of $6.5 million, bearing interest at the rate of 10.0% annually, and (b) five-year Series B senior notes (the “Series B Notes”) in the aggregate principal amount of $10.0 million bearing interest at the rate of 11.5% annually.The proceeds from the sale of the Series A Notes and Series B Notes were used to finance the acquisition of NBS. 12 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES On December 15, 2013, the Company sold to the Lenders Series C senior notes (the “Series C Notes”) in the aggregate principal amount of $0.5 million.The proceeds were used to pay a deposit on the purchase price to the sellers in connection with the Broadvox Transaction (see note 2).On December 31, 2013, the Purchase Agreement was amended and restated (the “SPA”) whereby the Company sold to Praesidian Capital Opportunity Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP, Plexus Fund III, L.P., Plexus Fund QP III, L.P. and United Insurance Company of America (collectively with Plexus Fund II, L.P., the “Senior Lenders”) Series D Senior Notes (the “Series D Notes”) in the aggregate principal amount of $25.0 million (collectively with the Series A Notes, the Series B Notes and the Series C Notes, the “Senior Notes”).The proceeds from the sale of the Series D Notes were used to finance the Broadvox Transaction.Under the terms of the SPA: ● Plexus Fund III, L.P., Plexus Fund QP III, L.P. and United Insurance Company of America became parties to the SPA and to certain ancillary agreements that were entered into with the Lenders at the time of the Purchase Agreement. ● The interest rate on all of the Senior Notes was adjusted to 11.15% per annum. ● The maturity date on all of the Senior Notes became December 31, 2018. ● Interest on all of the Senior Notes is payable monthly, and monthly principal payments aggregating $52,083 are required from January 2014 through December 2014. ● Monthly principal payments aggregating $102,083 are required from January 2015 through December 2018, with the outstanding principal balance on all of the Senior Notes payable at maturity. The SPA contains a number of affirmative and negative covenants, including but not limited to, restrictions on paying indebtedness subordinate to the Senior Notes, incurring additional indebtedness, making capital expenditures, dividend payments and cash distributions by subsidiaries.In addition, at all times while the Senior Notes are outstanding, the Company is required to maintain a minimum cash bank balance of no less than $1.0 million in excess of (i) any amounts outstanding under a permitted working capital line of credit, and (ii) any and all cash balances held by the Company’s Business Services business segment.The SPA also requires on-going compliance with various financial covenants, including leverage ratio, fixed charge coverage ratio and minimum levels of earnings before interest, taxes, depreciation and amortization.Failure to comply with any of the restrictive or financial covenants could result in an event of default and accelerated demand for repayment of the Senior Notes.As of and for the six months ended June 30, 2014, the Company was in compliance with all of the financial covenants contained in the SPA. The obligations to the Senior Lenders are secured by first priority security interests on all of the assets of FNAC, NBS and FBVX, as well as the capital stock of each of the Company’s subsidiaries, including NBS and FBVX, and by second priority security interests in the accounts receivable pertaining to the Company’s Carrier Services business segment and all of the other assets of the Company.In addition, Fusion, FBVX and NBS guaranteed FNAC’s obligations under the SPA, including FNAC’s obligation to repay the Senior Notes. In connection with the sale of the Senior Notes to the Senior Lenders, the Company issued nominal warrants to the Senior Lenders to purchase an aggregate of 728,333 shares of the Company’s common stock (the “Lenders’ Warrants”).The Lenders’ Warrants are exercisable from the date of issuance at an exercise price of $0.50 per share, with 266,501 warrants expiring on October 29, 2022, and the remainder expiring on December 31, 2023.The Company is required to pay the exercise price on behalf of the Senior Lenders at the time of exercise.The Company has recorded a discount on the Senior Notes based on the fair value of the Lenders’ Warrants as of the date of issuance.The discount is being accreted over the life of the Senior Notes, and was $4.0 million and $4.4 million as of June 30, 2014 and December 31, 2013, respectively. Commencing upon the earlier of a change in control, the repayment of the Senior Notes in full or the five year anniversary of the issuance of the Lenders’ Warrants, in the event that the Company’s common stock does not meet certain liquidity thresholds with respect to trading volume and market price, then the Senior Lenders have the right to require the Company to repurchase the shares issued or issuable upon exercise of the Lenders’ Warrants at a repurchase price based upon the formulas set forth therein.As a result, the Lenders’ Warrants do not meet the criteria for equity classification under ASC Topic 480, Distinguishing Liabilities From Equity (“ASC 480”), and are not considered to be indexed to the Company’s own stock under the guidance provided in ASC 815, and the Company recognized derivative liabilities aggregating $4.7 million upon the issuance of the Lenders' Warrants.At June 30, 2014 and December 31, 2013, the fair value of these derivative liabilities was $3.9 million and $4.5 million, respectively.The Company recognized a loss on the change in fair value of this derivative in the amount of $0.2 million for the three months ended June 30, 2014, and gain on the change in fair value of $0.7 million for the six months ending June 30, 2014.For the three and six months ended June 30, 2013, the Company recognized a gain on the change in fair value this derivative in the amount of $0.2 million and $0.1 million, respectively. Expenses incurred in connection with the Purchase Agreement and SPA and the sale of the Senior Notes are reflected in Other assets on the Company’s consolidated balance sheet in the amount of $1.0 million and $1.1 million at June 30, 2014 and December 31, 2013, respectively, and are being amortized as interest expense over the life of the Senior Notes. Other Notes Payable As more fully described in note 1, from time to time the Company sells certain of its accounts receivable to an unrelated party at a discount.At June 30, 2014, $1.1 million of the receivables that were sold had yet to be collected by the transferee.All of these receivables were collected by the transferee subsequent to June 30, 2014, satisfying this obligation. 13 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 7. Notes Payable-Related Parties At June 30, 2014 and December 31, 2013, notes payable – related parties are comprised of the following: June 30, December 31, NBS Sellers Notes $ - $ Notes payable to Marvin Rosen Discount on notes payable to Marvin Rosen ) Other notes payable - related parties Total notes payable - related parties Less: Current portion of NBS Sellers Notes - ) Current portion of notes payable to Marvin Rosen - ) Current portion of other notes payable - related parties ) ) Non-current portion notes payable - related parties $ $ Sellers Notes As part of the purchase price of NBS, FNAC issued promissory notes (the “Sellers Notes”) to Jonathan Kaufman and entities affiliated with Mr. Kaufman, the sellers of NBS, in the aggregate principal amount of $600,000.Upon the closing of the acquisition of NBS, Mr. Kaufman became President of the Company’s Business Services division and an executive officer of the Company.The Sellers Notes were paid in full as of June 30, 2014. Notes Payable to Marvin Rosen In conjunction with the Company’s sale of the Series A Notes and Series B Notes to the Lenders, Marvin Rosen, the Company’s Chairman of the Board of Directors, entered into an Intercreditor and Subordination Agreement with the Company and the Lenders, as amended, whereby Mr. Rosen agreed, among other things, that the amounts owed to him by the Company would be subordinate to the Senior Notes and the Company’s other obligations to the Senior Lenders.In connection with this agreement, on October 25, 2012 Mr. Rosen agreed to consolidate the principal amount of all his then outstanding promissory notes aggregating to $3.9 million into a new single note (the “New Rosen Note”).The New Rosen Note is not secured, pays interest monthly at a rate of 7% per annum, and matures 60 days after the Senior Notes are paid in full.Accrued interest on the outstanding promissory notes as of October 24, 2012 amounted to approximately $0.5 million, and the Company also agreed to pay Mr. Rosen 7% annual interest on this amount (collectively, with the New Rosen Note, the “Subordinated Obligations”). In connection with the preparation of the June 30, 2014 consolidated financial statements, the Company determined that the 7% interest rate on the Subordinated Obligations is less than market and requires the Company to impute additional interest expense.As a result, effective January 1, 2014, the Company recognized a discount on the Subordinated Obligations in the approximate amount of $0.4 million as a capital contribution (net of exchanges). This adjustment reflects a 12% effective interest rate, and gives effect to the pro rata reductions to the discount resulting from Mr. Rosen’s partialexchanges of the New Rosen Note into shares of the Company’s common stock during the year ended December 31, 2013.During the three and six months ended June 30, 2014, the Company recognized interest expense of approximately $0.2 million to amortize the discount on the Subordinated Obligations, and the net unamortized discount as of June 30, 2014 is $0.2 million.The Company has determined that the forgoing items, including amortization of discount not previously recognized, were not material to the Company’s consolidated financial statements as of and for the years ended December 31, 2013 and 2012 and for the three and six months ended June 30, 2013. On March 1, 2013, the Company received a short-term unsecured advance from Mr. Rosen in the amount of $100,000.The Senior Lenders had approved the repayment of this advance from the proceeds from certain future sales of the Company’s equity securities. The advance was repaid during the six months ended June 30, 2014. 8.Equity Transactions On January 24, 2014, the Company accepted subscriptions from and issued to a total of 40 accredited investors (the “Investors”) an aggregate of 4,358 shares of its Series B-2 Preferred Stock and warrants (the “Investor Warrants”) to purchase 278,912 shares (the “Warrant Shares”) of the Company’s common stock and received gross cash proceeds of $4,358,000.The proceeds, net of transaction expenses, are being used for general corporate purposes. Each share of Series B-2 Preferred Stock has a Stated Value of $1,000, and is convertible into shares of the Company’s common stock at a conversion price of $5.00 per share (the “Preferred Conversion Price”), subject to adjustment. Subject to the other terms of the Series B-2 Preferred Stock, the Series B-2 Preferred Stock, including the Series B-2 Preferred Stock issued on December 31, 2013, is convertible into an aggregate of 4,567,600 shares of the Company’s common stock (the “Conversion Shares”). 14 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The Investor Warrants became exercisable on March 28, 2014 and may be exercised at any time until January 24, 2019 for a number of Warrant Shares that is equal to 40% of the Stated Value divided by 125% of the Preferred Conversion Price, as adjusted for stock splits, combinations and reclassifications (the “Investor Warrant Exercise Price”). The Company also agreed to register the resale of the Conversion Shares and the Investor Warrant Shares, and to use its reasonable commercial efforts to cause the registration statement to remain effective until the date that all of the Conversion Shares and Warrant Shares have been sold or may be sold pursuant to Rule 144 under the Securities Act of 1933, as determined by the Company. The Company may be required to pay the Investors, as liquidated damages and not as a penalty, an amount equal to one percent (1%) of the aggregate amount invested by such Investor for each 30-day period or pro rata portion thereof during which the registration statement is not available to permit re-sales by the Investors; provided, that the maximum payment to each Investor shall not exceed six percent (6%) of the aggregate amount invested by such Investor.The Company filed the registration statement on May 2, 2014, and the registration statement became effective on July 21, 2014. Commencing January 1, 2016, the Company has the right to force the conversion of the Series B-2 Preferred Stock into common stock at the Preferred Conversion Price; provided that the volume weighted average price for Fusion’s common stock is at least $12.50 for ten consecutive trading days.In addition, shares of Series B-2 Preferred Stock bear a cumulative six percent (6%) annual dividend payable quarterly in arrears, in cash or shares of common stock, at the option of the Company (see note 1, “Earnings per Share”). Holders of Series B-2 Preferred Stock have liquidation rights that are senior to that of holders of the Company’s outstanding Series A-1, A-2 and A-4 Preferred Stock, and holders of Series B-2 Preferred Stock are entitled to vote as one group with holders of common stock on all matters brought to a vote of holders of common stock (with each share of Series B-2 Preferred Stock being entitled to that number of votes into which the registered holder could have converted the Series B-2 Preferred Stock on the record date for the meeting at which the vote will be cast). However, holders of common stock will be entitled to vote as a class on all matters adversely affecting such class. The Company sold the Series B-2 Preferred Stock and Investor Warrants through its officers and directors, in conjunction with the assistance of certain broker-dealers. The Company paid aggregate cash compensation to the broker-dealers of $0.4 million, and issued warrants to the broker-dealers or their respective designees to purchase 45,050 shares of the Company’s common stock. The Investor Warrants provide for a downward adjustment of the exercise price if the Company were to issue common stock at an issuance price or issue convertible debt or equity securities with an exercise price that is less than the Investor Warrant Exercise Price.As a result, the Investor Warrants are deemed not indexed to the Company’s common stock under the guidance provided by ASC Topic 815.Accordingly, the Company recognized a derivative liability of approximately $1.3 million at the date of issuance for the fair value of the Investor Warrants based on a Black-Scholes valuation.During the six months ended June 30, 2014, a portion of the holders of the Investor Warrants executed agreements to modify the terms of the Investor Warrants to remove the provisions related to the downward adjustment of the exercise price.The Company concluded that the amended terms for these Investor Warrants were such that they qualified for equity treatment under ASC Topic 815.As a result, the Company reclassified $2.8 million (the fair value of the derivative liability relative to the modified warrant at the date of the amendment) from the derivative liability related to the Investor Warrants into equity.Including the Investor Warrants issued in connection with the issuance of Series B-2 Preferred Stock on December 31, 2013, the fair value of the derivative liability related to the Investor Warrants not qualifying for equity treatment was $3.2 million and $6.0 million at June 30, 2014 and December 31, 2013, respectively.The Company recognized a loss on the change in fair value of this derivative liability of $0.5 million for the three months ended June 30, 2014, and a gain on the change in fair value of $1.2 million for the six months ended June 30, 2014. On April 30, 2014, as more fully described in note 1, the Company filed an amendment to its Certificate of Incorporation to (a) effectuate the Reverse Stock Split and (b) reduce the number of shares of common stock that are authorized for issuance to 18,000,000.The Reverse Stock Split became effective on May 13, 2014. 9.Recently Adopted and Issued Accounting Pronouncements During the six months ended June 30, 2014, there were no new accounting pronouncements adopted by the Company that had a material impact on the Company’s consolidated financial statements.In May of 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09, “Revenue from Contracts with Customers,” (“ASU 2014-09”).ASU 2014-09 outlines a comprehensive new revenue recognition model that requires a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services.ASU 2014-09 is effective for annual and interim reporting periods beginning after December 15, 2016 and early adoption is not permitted.Companies may either use a full retrospective or modified retrospective approach to adopt this new standard.The Company is currently evaluating both adoption options and the impact that adoption of ASU 2014-09 will have on its consolidated financial statements. 15 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 10.Commitments and Contingencies Legal matters The Company is from time to time involved in claims and legal actions arising in the ordinary course of business. Management does not expect that the outcome of any such claims or actions will have a material effect on the Company’s operations or financial condition.In addition, due to the regulatory nature of the telecommunications industry, the Company periodically receives and responds to various inquiries from state and federal regulatory agencies.Management does not expect the outcome of any such regulatory inquiries to have a material impact on the Company’s liquidity, results of operations or financial condition. 11.Segment Information The accounting and reporting requirements on Disclosures about Segments of an Enterprise and Related Information requires disclosures of segment information on the basis that is used internally for evaluating segment performance and for determining the allocation of resources to the operating segments. The Company has two reportable segments that it operates and manages – Carrier Services and Business Services.These segments are organized by the products and services that are sold and the customers that are served.The Company measures and evaluates its reportable segments based on revenues and gross profit margins.The Company’s measurement of segment profit exclude the Company’s executive, administrative and support costs.The Company’s segments and their principal activities consist of the following: Carrier Services Carrier Services includes the termination of carrier traffic utilizing primarily Voice over Internet Protocol (“VoIP”) technology.VoIP permits a less costly and more rapid interconnection between the Company and international telecommunications carriers, and generally provides better profit margins for the Company than other technologies.The Company currently interconnects with over 270 carrier customers and vendors, and is working to expand its interconnection relationships, particularly with carriers in emerging markets. Business Services The Company provides a full portfolio of cloud communications, cloud connectivity, storage and security solutions to small, medium and large businesses. These services are sold through both the Company’s direct sales force and its partner sales program, which utilizes the efforts of independent third-party distributors to sell the Company’s products and services.The Business Services segment includes the results of operations related to the assets acquired in the Broadvox Transaction effective as of January 1, 2014. 16 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Operating segment information for the three and six months ended June 30, 2014 and 2013 is summarized as follows: Threemonths ended June 30, 2014 Carrier Services Business Services Corporate and Unallocated Consolidated Revenues $ $ $
